Citation Nr: 1140399	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a hearing in support of his claim in March 2009 before the undersigned Veterans Law Judge.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The Board notes that there is a prior denial of service connection for PTSD of record.  The Veteran's claim for entitlement to service connection for PTSD was initially denied in a July 2004 rating decision.  In September 2004, during the appeal period for the July 2004 rating decision, the Veteran submitted a stressor statement and VA treatment records in support of his claim.  38 C.F.R. § 3.156 (2010).  In November 2004, the RO sent the Veteran a VCAA notice letter that, in part, informed him that he needed to submit new and material evidence in order to reopen his claim.  At the time the Veteran submitted his evidence, the July 2004 rating decision was not final because one year had not expired since the date he was notified of the denial.  38 C.F.R. § 3.160(d) (2010).  As a result, the Board will categorize issue as whether service connection is warranted, because this is more favorable to the Veteran.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A remand is required so that the AOJ may attempt to obtain four types of records.  

First, in May 2004, the Veteran submitted a VA form 21-4142 for T. H., a therapist who treated him in 1991 and diagnosed him with PTSD.  The Veteran stated that he had already attempted to obtain the records from T. H., but received only a one page letter in response.  An October 2003 letter from T. H. is of record.  In the letter, T. H. stated that the Veteran was his client in 1991 and that he encouraged the Veteran to seek treatment for PTSD.  Upon receipt of the VA Form 21-4142 in May 2004, the AOJ did not attempt to obtain T. H.'s records for his treatment of the Veteran.  As these records may be pertinent to the Veteran's claim, the AOJ must attempt to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Second, in the same May 2004 letter, the Veteran inquired as to whether the AOJ had received his counseling records from the North Bay Vet Center in Rohnert Park.  The Board emphasizes that records generated by a Vet Center that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (Vet Center records deemed to be constructively part of the record on appeal).  The AOJ must attempt to obtain all outstanding pertinent medical records from the North Bay Vet Center.  

Third, in a June 2010 letter to the Board, the Veteran stated that he was in receipt of California State Disability Insurance (SDI or CASDI) benefits.  On remand, the AOJ must attempt to obtain the records regarding such benefits.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Lastly, the AOJ should obtain all of the Veteran's VA treatment records from October 2008 to the present to ensure that the record is complete should the case be returned to the Board for further adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain and associate with the claims folder the records from T. H, the Veteran's private therapist.  All attempts to obtain these records must be documented in the claims folder.  

2.  The AOJ must obtain and associate with the claims folder the records from the Veteran's treatment at the North Bay Vet Center.  All attempts to obtain these records must be documented in the claims folder.  

3.  The AOJ must provide the Veteran with a VA Form 21-4142 for the California state agency that provides his disability benefits.  Upon receipt of the VA Form 21-4142, the AOJ should contact the State of California and obtain copies of the Veteran's records, including any administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  All attempts to obtain these records must be documented in the claims folder.  

4.  The AOJ must obtain and associate with the claims folder any VA treatment records from October 2008 to the present.  

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


